Exhibit 10.2(b)(i)

LOGO [g143834g71c31.jpg]

 

  E-1 for Executives Subject to 16(b)   January 28, 2009   Name:   No. of
Shares:   Per Share Exercise Price: $22.45

Dear Fellow Employee:

As a key employee of Cytec Industries Inc. (the “Company”), or of a subsidiary
of the Company, you have been granted by the Compensation and Management
Development Committee (the “Committee”) of the Company’s Board of Directors a
non-qualified stock option to purchase not more than the aggregate number of
shares of Common Stock of the Company, par value $.01 per share (“Common Stock”)
set forth above at the per share exercise price set forth above, all subject to
the terms and conditions hereof and of the Company’s 1993 Stock Award and
Incentive Plan, as amended (the “Plan”). A copy of the Plan, under which this
option is granted to you, will be made available to you on request by contacting
the undersigned.

The date of grant of this option is the date of this letter, which is the date
on which the Committee voted to grant this option. The per share exercise price
set forth above is equal to the closing market price of Cytec common stock on
the NYSE on the date of grant.

Upon receipt by the Company of notification of exercise of option in the form
prescribed from time to time by the Committee, and upon receipt of the exercise
price per share multiplied by the number of shares being purchased pursuant to
such exercise, the Company will cause a certificate or certificates for such
shares then purchased to be delivered to the person entitled thereto.

Certain restrictions with respect to the option include, but are not limited to,
the following:

(1) This option must be exercised if at all and to the extent exercised, no
later than ten years from the date of grant, and then only (except as provided
in paragraphs (5) and (6) below) if you are then an employee of the Company or
of a company which on the date of exercise is a subsidiary or Affiliate (as
defined in the Company’s 1993 Stock Award and Incentive Plan, as amended (the
“Plan”)) of the Company.

(2) This option shall vest and be exercisable in cumulative installments over a
period of three years as follows: to the extent of not more than one-third of
the number of shares subject hereto, at any time after the expiration of the
first year of the term hereof; to the extent of not more than an additional
one-third of such shares, at any time after the expiration of the second year of
such term; and to the extent of the remainder of such shares, at any time after
the expiration of the third year of

 

1



--------------------------------------------------------------------------------

such term; provided that, as specified in Section 7 of the Plan, this grant
shall be immediately exercisable in full upon a Change of Control (as defined in
the Plan).

(3) This option is not transferable otherwise than by will or by the laws of
descent and distribution or, if then permitted under Rule 16b-3 under the
Securities Exchange Act of 1934, pursuant to a qualified domestic relations
order as defined under the Internal Revenue Code and it may be exercised during
your lifetime, only by you or your guardian or legal representative; provided
however, upon any transfer, this option shall be exercisable by the transferee
only to the extent that it would be exercisable by you if it had not been
transferred. Notwithstanding the prior sentence, you may transfer this option,
in whole or in part, to (i) your spouse, (ii) your child or children, (iii) your
grandchild or grandchildren or (iv) a trust for any of the foregoing; provided
that the transfer shall be subject to all of the terms of the Plan and this
grant letter and, in addition, (A) the transferred option may not be
retransferred except to you, (B) you remain liable for all withholding taxes
payable on account of this option, (C) the Company may place transfer
restrictions against any shares of Common Stock issued to a transferee upon
exercise of this option in order to assure compliance with the Securities Act of
1933, as amended, (D) you give prompt written notice of the transfer to the
Secretary of the Committee including name, address, tax I.D. number and date of
birth of the transferee, number of shares subject to the transfer, and such
other information as the Company may require and (E) this option shall be
exercisable by the transferee only to the extent that it would be exercisable by
you if it had not been so transferred.

(4) In the event of termination of your employment, this option, to the extent
not theretofore exercised, shall forthwith terminate unless such termination of
employment shall be by reason of a cause described in paragraph (5) or
(6) below, in which case the provisions of paragraph (5) or (6) below, as the
case may be, shall be applicable.

(5) In the event that your employment with the Company or a subsidiary of the
Company terminates by reason of your (i) death, (ii) disability or
(iii) retirement on or after your 55th birthday with ten or more continuous
years of service or if not continuous, then ten or more years of combined
service as determined in the discretion of the Company’s Vice President of Human
Resources, and the date of termination is eight months or more after the date of
grant of this option, this option may be exercised by you, your estate, any
transferee under paragraph 3 above, or any person who acquires the right to
exercise this grant by reason of your death, until one year after the last date
on which any options or SARs granted to you by the Company, which are not
subsequently cancelled, become fully exercisable (subject to installment
exercise provisions of paragraph 2, above), but not after ten years from the
date of grant.

(6) In the event that the Company or a subsidiary of the Company terminates your
employment (except for dishonesty or other good cause, in which case this grant
expires), you may exercise this option at any time within one year after any
such termination, but not after ten years from the date of grant, to the extent
of the number of shares which were exercisable by you at the date of such
termination of your employment.

(7) The Company, with the approval of an officer, may, at any time and without
cause, suspend the exercisability of this option if it becomes aware of
information that indicates that there may be grounds to terminate your
employment for dishonesty or other good cause. If upon conclusion of the
investigation the Company determines that it has not discovered grounds to
terminate your employment for dishonesty or other good cause, the suspension
shall be terminated.

 

2



--------------------------------------------------------------------------------

(8) Nothing in this grant shall confer on you any right to continue in the
employ of the Company or any of its subsidiaries or affiliates or interfere in
any way with the right of the Company or any subsidiary or affiliate to
terminate your employment at any time.

(9) Subject to such limitations, if any, as the Committee may establish, you may
satisfy your mandatory federal and state income tax withholding obligations
resulting from the exercise of this option by requesting the Company to withhold
shares of Common Stock having a fair market value equal to the withholding
obligations. In order to prevent fractional shares, the number of shares
withheld shall be rounded up to the nearest whole share, with the value of the
fraction, being retained as additional optional withholding.

Your exercise of this option, in whole or in part, constitutes your agreement
(i) to pay the Company promptly, on demand, any withholding taxes due in respect
of the exercise of this grant, (ii) that the Company, its subsidiaries and
affiliates may deduct an amount equal to such withholding taxes from any amounts
owing to you by the Company and/or any of such subsidiaries or affiliates and
(iii) that the Company may withhold from you shares of Common Stock until the
withholding taxes have been paid.

The Company reserves the right to require this option to be exercised only
within the United States and to require stock certificates issuable to you upon
such exercise to be delivered only within the United States to you or to such
person who is appropriately authorized by you.

Prior to the earliest time that this option may be exercised by you, the Company
will deliver to you a prospectus which meets the requirements of the Securities
Act of 1933, as amended, and which further describes the Plan and options
granted thereunder.

In no event is the grant of this option to you to be deemed, directly or
indirectly, a recommendation by the Company that you at any time exercise this
option.

This grant and the exercise of this option are subject to the terms and
conditions hereof and of the Plan. A copy of the Plan, under which this option
is granted to you, will be made available to you on request by contacting the
undersigned. In the event of any conflict between the terms of this option and
the provisions of the Plan, the provisions of the Plan shall govern.

 

  Very truly yours,   CYTEC INDUSTRIES INC. By:  

/s/Marilyn Regina Charles

  Marilyn Regina Charles   Secretary-Compensation and   Management Development
Committee

Enc.

 

3